Citation Nr: 0014662	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-04 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Basic eligibility for Department of Veterans Affairs loan 
guaranty benefits


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
30, 1973, to June 29, 1973.

In August 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island, determined 
the veteran was not eligible for loan guaranty benefits.  He 
appealed to the Board of Veterans' Appeals (Board).  He 
testified at a hearing at the RO in April 1996 in support of 
his claim.

FINDINGS OF FACT

1.  The veteran's service medical and personnel records, 
including his Department of Defense Form 214N (DD Form 214N), 
confirm that he served on active duty in the military from 
April 30, 1973, to June 29, 1973, and that he was 
administratively discharged from service-due to 
temperamental unsuitability-because of a life-long problem 
of bedwetting.

2.  Service connection since has been established for a low 
back strain, initially rated at the noncompensable level of 0 
percent, and later increased to 20 percent effective April 
24, 1974.

3.  The veteran was not discharged from service due to his 
low back strain, and his official service department records 
do not show that, at the time of his separation from service, 
he had a service-related condition that would have warranted 
a discharge for disability.

CONCLUSION OF LAW

The veteran does not meet the basic eligibility criteria for 
VA loan guaranty benefits because he did not have the 
requisite qualifying military service.  38 U.S.C.A. §§ 3702, 
5107 (West 1991); 38 C.F.R. § 3.315 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking VA loan guaranty benefits.  He cannot 
be considered for such benefits unless he had the requisite 
qualifying military service-as provided by the governing 
laws and regulation.  The provisions of 38 U.S.C.A. § 3702 
state, in pertinent part, that veterans are eligible for 
housing loan benefits (1) if they served on active duty at 
any time during World War II, the Korean conflict or 
the Vietnam era and whose total service was for 90 days or 
more; or for (2) each veteran who after September 15, 1940, 
was discharged or released from a period of active duty for a 
service-connected disability.

According to 38 C.F.R. § 3.315 (b), if a veteran of World War 
II, the Korean conflict or the Vietnam era had less than 90 
days of service, eligibility of the veteran for a loan under 
38 U.S.C. ch. 37 requires a determination that the veteran 
was discharged or released because of a service-connected 
disability or the official service department records show 
that he had at the time of separation from service a service-
connected disability which in medical judgment would have 
warranted a discharge for disability.

The veteran does not contend that his service, which was 
during the Vietnam era, was for 90 days or more.  Rather, he 
alleges that a low back strain he sustained during service, 
which since has been service-connected and rated as 20 
percent disabling, was so severe that it would have been 
sufficient, in and of itself, to warrant a medical discharge 
from the military due to disability.  He says that, instead 
of recognizing this, the military administratively discharged 
him from service for other, collateral reasons-under the 
pretext of unsuitability due to bedwetting-to justify its 
actions and out of convenience because it did not want to go 
to the time, effort, and expense of sending him before a 
physical evaluation board because that would have disclosed 
the truth behind his discharge.


The veteran is not shown to have served in the active 
military service for 90 days or more during a period of war.  
But, aside from that, it is not shown that he was discharged 
or released from the military because of a service-connected 
disability, nor do his official service department records 
show that he had, at the time of separation from service, a 
service-connected disability which in medical judgment would 
have warranted a discharge for disability.  The records 
concerning his service indicate, instead, that he was 
administratively discharged from the military-due to 
temperamental unsuitability-because of a life-long problem 
of wetting the bed (enuresis), which even he acknowledged 
that he had experienced for many years prior to service.  
This also was indicated on his DD Form 214N, which lists the 
reason for his discharge as Code "263."  Furthermore, his 
doctors in service were unable to determine an organic basis 
for his problem despite having him undergo an objective 
physical evaluation and a period of observation-noting, 
instead, that his history of bedwetting was a habitual 
response to even minor emotional stress.  They went on to 
note that it was symptomatic of his immaturity, which 
was revealed in other ways as well, such as in his 
homesickness, poor judgment, emotional lability, 
impulsiveness, lack of insight and low tolerance for 
sustained minimal stress.

Because the bed-wetting problem had persisted in service, 
despite efforts at treatment, it was determined the veteran 
lacked the necessary character traits (maturity, stability, 
and general adequacy) to function effectively in the 
military, prompting his administrative discharge.  There is 
absolutely no indication whatsoever, on the other hand, that 
the low back strain he sustained during service had anything 
to do with his discharge from the military, or that it was so 
severe that it would have warranted a medical discharge due 
to disability.  In fact, some of his doctors in service, 
including one who examined him in June 1973, suspected that 
he may have been exaggerating the severity of his low back 
symptoms because the objective clinical findings (e.g., range 
of motion, etc.) did not fully support his complaints-much 
less that his symptoms were severe enough to warrant a 
medical discharge.  Although he contends otherwise, 
there is no objective evidence substantiating his 
allegations.  Accordingly, he does not satisfy the basic 
eligibility criteria for VA loan guaranty benefits.  
38 U.S.C.A. § 3702; 38 C.F.R. § 3.315.  The evidence is not 
so evenly balanced that there is doubt on any material issue.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Basic eligibility for VA loan guaranty benefits is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

